`d

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

KARLA ARACELY ORELLANA-DE FUENTES (l)
Case Number: 3: lS-CR-04751-AJB

 

 

 

 

 

Charles N Guthrie
Defendant’s Attorney l ' "
REGISTRATION No. 79824-298 F § LE
E _ _
THE DEFENDANT: JAN 1 0 2019
§ pleaded guilty to count(s) One of the Information. m ppm u § tjt:st'.wsCT CGURT ~
Was found guilty on count(s) SOUTHERN DiS“|“F!!CT GF ‘CA`»;.|FFCJRN|A
alter a plea of not guilty B‘I' ET'FF~’UTY

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section / Nature of Offense Count
18:1544 - |Viisuse Of Passport (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

|:|
i:i

|:|
|Xl

The defendant has been found not guilty on count(s)

 

Count(s) are dismissed on the motion of the United States.

 

Assessment : $100.00 - Remitted

JVTA Assessrnent*: 58

;Justice for Victirns of Trafflcking Act of 2015, Pub. L. No. 114-22.
Fine Waived |:\ Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judginth are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Januarv 4. 2019

Date Imposition

   

 

£§N. ANTHONY J. BATT IA
ITED STATES DIST CT JUDGE

3:18-CR-04751-AJB

di

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KARLA ARACELY ORELLANA-DE FUENTES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:18~CR-()4751-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

I:l|:i

|___i The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
E| at A.M. on

 

 

 

|:I as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

i:i on or before

|:] as notified by the United States Marshal.

|:| as notified by the Probation or Pretriai Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04751-AJB

